Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 06/16/2022, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 06/16/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections

Claims 1 and 9 are objected to because of the following informalities:  improper wording. The limitation  “determining a sampling mask comprising variation gradients, and an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions” is improperly worded. The examiner believes amending the claim to ““determining a sampling mask comprising variation gradients, and determining an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boernert (US 2013/0089271).

Regarding claim 1, Boernert teaches a method for controlling a magnetic resonance tomography system in a context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data, the method comprising: 
determining a sampling mask comprising variation gradients, and an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions [¶0046 and ¶0063, wherein sampling is performed using phase encoding blips 200. The sampling is based on Poisson Disk. The application time is randomly chosen for the phase encoding blips 200. See also rest of reference.]; 
exciting a multi-echo readout in the context of the multi-echo imaging method in order to acquire the raw data [See Fig. 2b and corresponding description. See also rest of reference.];
varying a slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [Fig. 2b, wherein blips 200 are randomly applied in the slice and phase encoding directions during the same phase encoding step k, see ¶0063. See also rest of reference.]; and 
reconstructing the magnetic resonance image data from the acquired raw data [¶0064-0067, wherein the data is reconstructed. See also rest of reference.].

Regarding claim 2, Boernert further teaches further comprising: 
providing an examination request in the context of the multi-echo imaging method [¶0063, wherein a three-point Dixon multi-echo pulse sequence is selected. See also rest of reference.] ;
providing a multi-echo sequence from a data memory as a function of the examination request, wherein the multi-echo sequence is modified to include variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of the echo train resulting from the multi-echo readout [Fig. 2a-b, wherein the pulse sequence is Fig. 2a does not include gradient blips 200 and Fig. 2b is the same pulse sequence that adds phase encoding gradient blips. ¶0063, wherein a three-point Dixon multi-echo pulse sequence is selected. See also rest of reference.]; and 
applying the modified multi-echo sequence in order to control the magnetic resonance tomography system [See Fig. 2b and 3b. See also rest of reference.]. 

Regarding claim 8, Boernert further teaches wherein the multi-echo sequence is a multi- echo sequence in context of a Multi-Echo Data Image Combination (MEDIC) scan, a Dual-Echo Steady-State (DESS) scan, or a scan in context of a DIXON method [¶0063, wherein three-point Dixon is disclosed. See also rest of reference.].

Regarding claim 9, Boernert teaches an apparatus for generating a multi-echo sequence, comprising: 
a data interface configured to receive an examination request in context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data; 
a producer configured to produce or provide a preliminary multi-echo sequence as a function of the examination request [¶0063, wherein a three-point Dixon multi-echo pulse sequence is selected. See also rest of reference.]; 
a modifier configured to determine a sampling mask comprising variation gradients, to determine an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions [¶0046 and ¶0063, wherein sampling is performed using phase encoding blips 200. The sampling is based on Poisson Disk. The application time is randomly chosen for the phase encoding blips 200. See also rest of reference.], and to modify the preliminary multi-echo sequence by inserting variation gradients that are designed for variation of a phase encoding or a4Application No. 16/695,269Docket No.: 009528.00242\USAmendment dated June 16, 2022Reply to Office Action of March 16, 2022 slice encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence within one phase encoding step [Fig. 2a-b, wherein the pulse sequence is Fig. 2a does not include gradient blips 200 and Fig. 2b is the same pulse sequence that adds phase encoding gradient blips. ¶0063, wherein a three-point Dixon multi-echo pulse sequence is selected. Fig. 2b, wherein blips 200 are randomly applied in the slice and phase encoding directions during the same phase encoding step k, see ¶0063. See also rest of reference. See also rest of reference.]; 
the data interface configured to transmit the modified multi-echo sequence to be used to control a magnetic resonance tomography system in order to acquire the raw data [See Fig. 1, 2b, and 3b. See also rest of reference.]; and 
a reconstruction unit configured to receive the acquired raw data and reconstruct therefrom the magnetic resonance image data [¶0064-0067, wherein the data is reconstructed. See also rest of reference.].

Regarding claim 10, Boernert further teaches a controller configured to control the magnetic resonance tomography system by performing the method as claimed in claim 1 [Fig. 1, see computer 15. See also rest of reference.].

Regarding claim 11, Boernert further teaches the magnetic resonance tomography system comprising the controller as claimed in claim 10 [Fig. 1, see computer 15 and rest of MRI. See also rest of reference.].

Regarding claim 12, Boernert further teaches a non-transitory computer program product comprising a computer program which is loadable directly into a memory of a processing system or of a controller of a medical resonance tomography system, and which comprises program segments, in order to perform the steps of the method as claimed in claim 1 when the computer program is executed in the processing system or the controller [Fig. 1, see computer 15 and claim 12. See also rest of reference.].

Regarding claim 13, Boernert further teaches a non-transitory computer-readable medium on which program portions are readable and executable by a computer are stored, in order to carry out the steps of the method as claimed in claim 1 when the program portions are executed by the computer [Fig. 1, see computer 15 and claim 12. See also rest of reference.].

Regarding claim 14, Boernert further teaches further comprising: varying a phase encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [See Fig. 2b, see phase encoding gradient blips 200 that are executed in one phase encoding blip, ¶0063. See also rest of reference.].

Regarding claim 15, Boernert further teaches wherein the modifier is configured to modify the preliminary multi-echo sequence by inserting variation gradients that are designed forApplication No. 16/695,2696Docket No.: 26965-5988 Amendment dated January 31, 2022 Reply to Office Action of November 29, 2021 variation of a phase encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence within one phase encoding step [See Fig. 2b, see phase encoding gradient blips 200 that are executed in one phase encoding blip, ¶0063. See also rest of reference.].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Zhang (US 6,801,037).

Regarding claim 3, Boernert teaches the limitations of claim 1, which this claim depends from.
Boernert further teaches further comprising: 2Application No. 16/695,269Docket No.: 009528.00242\US Amendment dated June 16, 2022 providing an examination request in the context of the multi-echo imaging method [¶0063, wherein a three-point Dixon multi-echo pulse sequence is selected. See also rest of reference.]; producing or providing a preliminary multi-echo sequence as a function of the examination request [¶0063 and Figs. 2a, wherein a three-point Dixon multi-echo pulse sequence is selected. See also rest of reference.]; modifying the preliminary multi-echo sequence by inserting variation gradients that are designed for said variation of the slice encoding of temporally successive echoes of echo train resulting from the multi-echo readout [Fig. 2a-b, wherein the pulse sequence is Fig. 2a does not include gradient blips 200 and Fig. 2b is the same pulse sequence that adds phase encoding gradient blips. ¶0063, wherein a three-point Dixon multi-echo pulse sequence is selected. Fig. 2b, wherein blips 200 are randomly applied in the slice and phase encoding directions during the same phase encoding step k, see ¶0063. See also rest of reference. See also rest of reference.]; applying the modified preliminary multi-echo sequence to control the magnetic resonance tomography system[See Fig. 1, 2b, and 3b. See also rest of reference.]. 
However, Boernert is silent in teaching after providing the examination request, checking whether a suitable multi-echo sequence is present in a data memory; if the result of the checking is positive, using the multi-echo sequence from the data memory; and if the result of the checking is negative, using the modified preliminary multi-echo sequence.
	Zhang further teaches providing an examination request in the context of the multi-echo imaging method [Col. 7, lines 14-44 wherein the user can select the pulse sequence used. An FSE pulse sequence can be selected. See also rest of reference.]; producing or providing a preliminary multi-echo sequence as a function of the examination request [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. See also rest of reference.]; modifying the preliminary multi-echo sequence by inserting variation gradients that are designed for said variation of the slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.];  2018P20939 26965-5988 23applying the modified preliminary multi-echo sequence to control the magnetic resonance tomography system [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.]; after providing the examination request, checking whether a suitable multi-echo sequence is present in a data memory [Col. 7, lines 14-44 wherein the “open file” button may be used to see if a corresponding pulse exists. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.].; if the result of the checking is positive, using the multi- echo sequence from the data memory [Col. 7, lines 14-44 wherein the “open file” button may be used to see if a corresponding pulse exists. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.]; and if the result of the checking is negative, using the modified preliminary multi-echo sequence [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Zhang because both Boernert and Zhang are in the field of MRI and teach multi-echo pulse sequences and because Zhang teaches that it is known in the art to allow easy customization of generic pulse sequences to create pulse sequences with desired characteristics [Zhang - Col. 7, lines 14-44; Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32]. This allows for an output image that can better show any desired areas of a patient.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Takizawa (US 2010/0260403).

Regarding claim 5, Boernert teaches the limitations of claim 1, which this claim depends from.
Boernert further teaches applying phase encoding blips in the slice encoding direction [Fig. 2b, phase encoding blips 200]. 
However, Boernert is silent in teaching comprising: performing a different variation in each case of the slice encoding of temporally successive echoes, wherein temporally successive variation gradients have different moments.
Takizawa, which is also in the field of MRI, teaches further comprising: performing a different variation in each case of the slice encoding of temporally successive echoes, wherein temporally successive variation gradients have different moments [Fig. 10, wherein the blip gradients are decreasing in order. Therefore, there is a difference variation for each echo. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Takizawa because both Boernert and Takizawa are in the field of multi-echo gradient echo methods and using gradient blips in the multi-echo gradient echo methods. Further, Takizawa teaches it was known in the art to include slice encoding blips for acquiring different parts of the k-space in different patterns [Takizawa – See Fig. 8 to Fig. 10 and corresponding descriptions. See also rest of reference.]. 

Regarding claim 6, Boernert teaches the limitations of claim 1, which this claim depends from.
Boernert further teaches applying phase encoding blips in the slice encoding direction [Fig. 2b, phase encoding blips 200]. 
	However, Boernert is silent in teaching wherein each echo is recorded with a different slice encoding.
Takizawa further teaches wherein each echo is recorded with a different slice encoding [Fig. 10, wherein the slice encoding blips decrease for each echo. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Takizawa because both Boernert and Takizawa are in the field of multi-echo gradient echo methods and using gradient blips in the multi-echo gradient echo methods. Further, Takizawa teaches it was known in the art to include slice encoding blips for acquiring different parts of the k-space in different patterns [Takizawa – See Fig. 8 to Fig. 10 and corresponding descriptions. See also rest of reference.]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Zhang (US 2015/0355301. Herein referred to as ‘301 so as not to be confused with previously cited Zhang), and in further view of Meineke (US 2019/0212406).

Regarding claim 7, Boernert teaches the limitations of claim 1, which this claim depends from.
	Boernert is silent in teaching further comprising: reconstructing single images with a different TE time using iterative reconstruction in each case from single echoes; and inputting the reconstructed single images for a Multi-Echo Data Image Combination (MEDIC) image computation.
	‘301, which is also in the field of MRI, teaches further comprising: reconstructing single images with a different TE time [¶0009. See also rest of reference.]; and inputting the reconstructed single images for a Multi-Echo Data Image Combination (MEDIC) image computation [¶0034-0035. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and ‘301 because Boernert teaches multi-echo imaging and ‘301 also teaches multi-echo imaging and because ‘301 teaches that MEDIC is known type of multi-echo sequence [‘301 - ¶0034-0035. See also rest of reference.] and utilizes parallel imaging, which will speed up imaging and is a goal of Boernert [Boernert – ¶0022]. 
	However, Boernert and ‘301 are silent in teaching using iterative reconstruction in each case from single echoes.
	Meineke, which is also in the field of MRI, teaches using iterative reconstruction in each case from single echoes [Abstract; ¶0004; ¶0021. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and ‘301 with the teaching of Meineke because Meineke teaches a multi-echo imaging method, similar to both Boernert and ‘301 and Meineke teaches it is known to use an iterative reconstruction method when acquiring a T2* map, which is one of the known outputs of using a MEDIC scanning sequence [Meineke - Abstract; ¶0004; ¶0021. See also rest of reference.].

At least claims 1 and 9 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Takizawa, in view of previously cited Boernert.

Regarding claim 1, Takizawa teaches a method for controlling a magnetic resonance tomography system in a context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data, the method comprising: 
determining a sampling mask comprising variation gradients [See sampling mask in Fig. 10b. See also rest of reference.]. 
	exciting a multi-echo readout in the context of the multi-echo imaging method in order to acquire the raw data [Fig. 10, wherein multiple echoes 210 are excited. See also rest of reference.];
	 varying a phase encoding or a slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [Fig. 10, wherein one phase encoding step 1003-1 is shown and during the step, there a different slice selective gradient blips 1002-1 that are encoded to the different echoes. See also rest of reference.]; and
	reconstructing the magnetic resonance image data from the acquired raw data [Fig. 4, see step 406. Fig. 10b and 11, wherein the echo data is used to acquire k-space data. ¶0098, ¶0108, and claim 1, wherein an image is formed from the k-space data. See also rest of reference.].
	However, Takizawa is silent in teaching determining a sampling mask comprising variation gradients, and an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions.
	Boernert, which is also in the field of the MRI, teaches determining a sampling mask comprising variation gradients, and an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions [¶0046 and ¶0063, wherein sampling is performed using phase encoding blips 200. The sampling is based on Poisson Disk. The application time is randomly chosen for the phase encoding blips 200. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takizawa and Boernert because both Boernert and Takizawa are in the field of multi-echo gradient echo methods and using gradient blips in the multi-echo gradient echo methods. Further, Boernert teaches it was known in the art sample using a Poisson disk sampling to speed up the image acquisition [Boernert – See ¶0021-0022 and ¶0046. See also rest of reference.].

Regarding claim 9, Takizawa teaches an apparatus for generating a multi-echo sequence, comprising: 
	a data interface configured to receive an examination request in context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data [¶0022 and ¶0053, wherein pulse sequences are requested based on the target image site. Then a pulse sequence parameters are modified based on the set target image site. See Fig. 4, wherein image parameters are input and the CPU determines a pulse sequence to perform. See also rest of reference.]; 
	a producer configured to produce or provide a preliminary multi-echo sequence as a function of the examination request [¶0053 and Fig. 4, wherein an initial pulse sequence is determined that is modified when susceptibility imaging is needed. See also Fig. 10 and ¶0065, wherein gradient blips are added for susceptibility imaging. See also rest of reference.]; 
	a modifier configured to determine a sampling mask comprising variation gradients, and to modify the preliminary multi-echo sequence by inserting variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence within one phase encoding step [¶0053 and Fig. 4, wherein an initial pulse sequence is determined that is modified when susceptibility imaging is needed. See also Fig. 10 and ¶0065, wherein gradient blips are used for susceptibility imaging. See also rest of reference.]; 
	the data interface configured to transmit the modified multi-echo sequence to be used to control a magnetic resonance tomography system, in order to acquire the raw data [See Fig. 4 and 10, wherein the pulse sequence is executed. See also Sequencer 4 and rest of reference.]; and
	a reconstruction unit configured to receive the acquired raw data and reconstruct therefrom the magnetic resonance image data [Fig. 4, see step 406. Fig. 10b and 11, wherein the echo data is used to acquire k-space data. ¶0098, ¶0108, and claim 1, wherein an image is formed from the k-space data. See also rest of reference.].
	However, Takizawa is silent in teaching a sampling mask comprising variation gradients, to determine an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions.
	Boernert, which is also in the field of MRI, teaches a sampling mask comprising variation gradients, to determine an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions [¶0046 and ¶0063, wherein sampling is performed using phase encoding blips 200. The sampling is based on Poisson Disk. The application time is randomly chosen for the phase encoding blips 200. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takizawa and Boernert because both Boernert and Takizawa are in the field of multi-echo gradient echo methods and using gradient blips in the multi-echo gradient echo methods. Further, Boernert teaches it was known in the art sample using a Poisson disk sampling to speed up the image acquisition [Boernert – See ¶0021-0022 and ¶0046. See also rest of reference.].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896